Name: COUNCIL REGULATION (EEC) No 1554/93 of 14 June 1993 amending Regulation (EEC) No 2169/81 laying down the general rules for the system of aid for cotton
 Type: Regulation
 Subject Matter: Europe;  plant product;  agricultural policy;  cooperation policy
 Date Published: nan

 25 . 6 . 93 Official Journal of the European Communities No L 154/23 COUNCIL REGULATION (EEC) No 1554/93 of 14 June 1993 amending Regulation (EEC) No 2169/81 laying down the general rules for the system of aid for cotton HAS ADOPTED THIS REGULATION:THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 In Article 7 (2 ) of Regulation (EEC) No 2169/81 (3 ) 'of the 15 % limit of the norm price' shall be replaced by 'of the limit of the percentage of the norm price referred to in the second subparagraph of Article 2 (2 ) of Regulation (EEC) No 1964/87 (*). Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular paragraph 9 of Protocol 4 on cotton, as last amended by Regulation (EEC) No 2052/92 (*), Having regard to the proposal from the Commission ( 2 ), Whereas the limit for the reduction of the norm price where the maximum guaranteed quantity is exceeded has been adjusted on several occasions; whereas, in order to avoid having to adjust the said percentage following each change in the maximum limit, it is appropriate no longer to mention this percentage but to make reference to it, (*) OJ No L 184, 3 . 7. 1987, p. 14.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the 1993/94 marketing year . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 14 June 1993 . For the Council The President B. WESTH O OJ No L 215, 30. 7. 1992, p. 10. (2 ) OJ No C 80, 20. 3 . 1993 ,p . 20. ( 3 ) OJ No L 211 , 31 . 7 . 1981 , p. 2.